Exhibit 10.7(d)

RESTRICTED STOCK RIGHTS

ISSUED UNDER

RYDER SYSTEM, INC. 2012 EQUITY AND INCENTIVE COMPENSATION PLAN

2012 TERMS AND CONDITIONS

The following terms and conditions apply to the Restricted Stock Rights (the
“RSRs”) granted in 2012 by Ryder System, Inc. (the “Company”) under the Ryder
System, Inc. 2012 Equity and Incentive Compensation Plan (the “Plan”), as
specified in the Restricted Stock Rights Award Notification (the
“Notification”), to which these terms and conditions are appended. Certain terms
of the RSRs, including the number of Shares underlying the RSRs, are set forth
in the Notification. The Compensation Committee of the Company’s Board of
Directors (the “Committee”) shall administer the RSRs in accordance with the
Plan. Capitalized terms used herein and not defined shall have the meaning
ascribed to such terms in the Plan or in the Notification.

 

  1. General. Each RSR represents the right to receive one Share on a future
date; on the terms and conditions set forth herein, in the Notification and in
the Plan, the applicable terms, conditions and other provisions of which are
incorporated by reference herein (collectively, the “Award Documents”). A copy
of the Plan and the documents that constitute the “Prospectus” for the Plan
under the Securities Act of 1933, have been delivered to the Participant prior
to or along with delivery of the Notification. In the event there is an express
conflict between the provisions of the Plan and those set forth in any other
Award Document, the terms and conditions of the Plan shall govern.

 

       The terms and conditions contained herein may be amended by the Committee
as permitted by the Plan; none of the terms and conditions of the RSRs may be
amended or waived without the prior approval of the Committee. Any amendment or
waiver not approved by the Committee will be void and have no force or effect.
Any employee or officer of the Company who authorizes any such amendment or
waiver without the prior approval of the Committee will be subject to
disciplinary action up to and including forfeiture of his or her RSRs and/or
termination of employment (unless otherwise prohibited by law). All decisions
and determinations made by the Committee relating to the RSRs shall be final and
binding on the Participant, his or her beneficiaries and any other person having
or claiming an interest under the Plan.

 

  2. Delivery of Shares. Subject to Sections 3 and 4 below, the RSRs will vest
pursuant to the vesting schedule set forth in the Notification, provided the
Participant is, on the relevant vesting date, and has been from the date of
grant of the RSRs to the relevant vesting date, continuously employed by the
Company or one of its Subsidiaries. For purposes of these terms and conditions,
the Participant shall not be deemed to have terminated his or her employment
with the Company and its Subsidiaries if he or she is then employed by the
Company or another Subsidiary without a break in service.

 

       Upon vesting, the Shares subject to the vested RSRs will be transferred
to an account held in the name of the Participant by the Company’s independent
stock plan administrator and the Participant will receive notice of such
transfer together with all relevant account details.

 

  3. Termination of RSRs; Forfeiture. The RSRs will be cancelled upon or
following the termination of the Participant’s employment with the Company and
its Subsidiaries as described below.

 

  (a)

Resignation by the Participant or Termination by the Company or a Subsidiary:
All outstanding RSRs will be forfeited and the Participant will not have any
right to delivery of Shares that did not vest prior to such termination. If the
Participant’s

 

1



--------------------------------------------------------------------------------

  employment is terminated by the Company or a Subsidiary for Cause, then the
Company shall have the right to reclaim and receive from the Participant any
Shares delivered to the Participant pursuant to Section 2 within the one year
period before the date of the Participant’s termination of employment, or to the
extent the Participant has transferred such Shares, the equivalent after-tax
value thereof (as of the date the Shares were transferred by the Participant) in
cash.

 

  (b) Termination by Reason of Death, Disability or Retirement: A prorated
portion of the RSRs shall vest, calculated as follows: (A) the total number of
RSRs awarded, multiplied by a fraction (and rounded down to the nearest whole
Share), the numerator of which shall be the number of days from the date of
grant of the RSRs to the date of death, Disability or Retirement, as the case
may be, and the denominator of which shall be the number of days from the date
of grant of the RSRs to the last scheduled vesting date for the RSRs set forth
in the Notification, less (B) the number of RSRs already vested at the time of
the Participant’s death, Disability or Retirement, as the case may be. Shares
equal to the prorated number of RSRs that so vest will be delivered to the
Participant (or his or her Beneficiary, in the event of death) within 10 days
following the date of death, Disability or Retirement, as the case may be.

 

  (c) Proscribed Activity: If, during the Proscribed Period but prior to a
Change of Control, the Participant engages in a Proscribed Activity, then the
Company shall have the right to reclaim and receive from the Participant all
Shares delivered to the Participant pursuant to Section 2 during the one year
period immediately prior to, or at any time following, the date of the
Participant’s termination of employment, or to the extent the Participant has
transferred such Shares, the after-tax equivalent value thereof (as of the date
the Shares were transferred by the Participant) in cash.

 

  4. Change of Control. Notwithstanding anything contained herein to the
contrary, unless otherwise determined by the Committee prior to a Change of
Control, all outstanding RSRs will become fully vested immediately prior to any
such Change of Control. Upon the occurrence of a Change of Control, all Shares
subject to RSRs, which are no longer subject to a substantial risk of
forfeiture, will be delivered to the Participant in accordance with Section 2
above; provided that such Change of Control constitutes a change “in ownership”
or “effective control” or a change in the “ownership of a substantial portion of
the assets” of the Company under Section 409A of the Code and the rulings and
regulations issued thereunder (any such transaction, a “409A Compliant CIC”). In
the event that such Change of Control does not constitute a 409A Compliant CIC
(any such transaction, a “Non-409A Compliant CIC”), to the extent that the RSRs
are no longer subject to a substantial risk of forfeiture, each RSR will be
converted into a right to receive a cash payment equal to the Fair Market Value
of a Share on the date on which the Change of Control occurs. Such cash payment
will be distributed to the Participant on the earlier of the otherwise
applicable distribution date set forth in the Notification and the Participant’s
separation from service (as defined by Section 409A of the Code).

 

      

To the extent (i) a Participant’s employment was terminated by the Company other
than for Cause or Disability within the 12 months prior to the date on which the
Change of Control occurred, (ii) during such 12 month period the Participant did
not engage in a Proscribed Activity, and (iii) the Committee determines, in its
sole and absolute discretion, that the decision related to such termination was
made in contemplation of the Change of Control, then upon the Change of Control,
the Participant will become entitled to a cash payment equal to the product of:
the Fair Market Value of a Share on the date of the Change of Control and the
number of Shares to which the Participant would otherwise have been entitled
pursuant to the preceding paragraph on the date of the Change of Control if the
Participant’s employment had

 

2



--------------------------------------------------------------------------------

  continued until the date of the Change of Control. In the event of a 409A
Compliant CIC, such cash payment will be made in a lump sum on the date on which
the Change of Control occurs. In the event a Non-409A Compliant CIC occurs, the
cash payment will be distributed to the Participant on the first anniversary of
the Participant’s separation from service.

 

       In the event of a Non-409A Compliant CIC, then immediately prior to or in
connection with the consummation of the Change of Control, the Company shall pay
into one or more trust(s) (the “Trust(s)”) established between the Company and
any financial institution with assets in excess of $100 million selected by the
Company prior to the Change of Control, as trustee (the “Trustee”), such amounts
as are required in order to fully pay the amounts payable pursuant to this
Section 4 or as are otherwise required pursuant to the terms of the Trust(s),
with payment to be made in cash or cash equivalents. Thereafter, all amounts
payable pursuant to this Section 4 shall be paid out of the Trust(s); provided,
however, that the Company shall retain liability for and pay the applicable
Participant any amounts or provide for such other benefits due the Participant
under the Plan for which there are insufficient funds in the Trust(s), for which
no funding of the Trust(s) is required, or in the event that the Trustee fails
to make timely payment.

 

  5. Rights as a Shareholder; Dividend Equivalent Rights. The Participant will
not have the rights of a shareholder of the Company with respect to Shares
subject to the RSRs until such Shares are actually delivered to the Participant.
At the time Shares are delivered to the Participant pursuant to Section 2, the
Company will make a cash payment equal to the product of (i) the number of
Shares delivered, and (ii) the aggregate dividends paid on a Share during the
period from the date of grant of the award until the date the Shares are
delivered.

 

  6. U.S. Federal, State and Local Income Tax Withholding. The RSRs will not be
taxable until the Shares are delivered. The Shares, when delivered, will be
taxable to the Participant at their then Fair Market Value as ordinary income,
subject to wage-based withholding and reporting. The Company will satisfy this
withholding obligation by reducing the number of Shares to be delivered to the
Participant in an amount sufficient to satisfy the withholding obligations due
(based on the Fair Market Value of the Shares on the vesting date for the
related RSRs), provided that the Participant may elect to satisfy all or part of
the withholding tax obligation in cash or its equivalent by (i) delivering to
the Company a written election form satisfactory to the Company to that effect
prior to the vesting date for the related RSRs and (ii) delivering the cash or
cash equivalent to the Company no later than the vesting date for the related
RSRs. The payment of cash dividend equivalents will be taxable to the
Participant as ordinary income when paid, subject to wage-based withholding and
reporting. This Section 6 shall only apply with respect to the Company’s U.S.
federal, state and local income tax withholding obligations. The Company may
satisfy any tax obligations it may have in any other jurisdiction in any manner
it deems, in its sole and absolute discretion, to be necessary or appropriate.

 

  7. Statute of Limitations and Conflicts of Laws. All rights of action by, or
on behalf of the Company or by any shareholder against any past, present, or
future member of the Board of Directors, officer, or employee of the Company
arising out of or in connection with the RSRs or the Award Documents, must be
brought within three years from the date of the act or omission in respect of
which such right of action arises. The RSRs and the Award Documents shall be
governed by the laws of the State of Florida, without giving effect to
principles of conflict of laws, and construed accordingly.

 

  8.

No Employment Right. Neither the grant of the RSRs nor any action taken
hereunder shall be construed as giving any employee or any Participant any right
to be retained in the employ of the Company. The Company is under no obligation
to grant RSRs hereunder. Nothing contained in the Award Documents shall limit or
affect in any manner or degree the normal and usual powers of management,
exercised by the officers and the Board of Directors or

 

3



--------------------------------------------------------------------------------

  committees thereof, to change the duties or the character of employment of any
employee of the Company or to remove the individual from the employment of the
Company at any time, all of which rights and powers are expressly reserved.

 

  9. No Assignment. A Participant’s rights and interest under the RSRs may not
be assigned or transferred, except as otherwise provided herein, and any
attempted assignment or transfer shall be null and void and shall extinguish, in
the Company’s sole discretion, the Company’s obligation under the RSRs or the
Award Documents.

 

  10. Unfunded Plan. Any shares or other amounts owed under the RSRs shall be
unfunded. The Company shall not be required to establish any special or separate
fund, or to make any other segregation of assets, to assure delivery or payment
of any earned amounts.

 

  11. Definitions.

 

  (a) “Cause” shall have the meaning set forth in any individual, valid, written
agreement between the Participant and the Company or any Subsidiary, or, if none
exists, shall mean a determination of “Cause” under any applicable severance
plan, as in effect on the date of grant of the RSRs. Notwithstanding the
foregoing, unless otherwise set forth in any individual, valid, written
agreement between the Participant and the Company or any Subsidiary, during the
one year period following a Change of Control, in no event shall a failure to
meet performance expectations constitute Cause unless such failure was willful.

 

  (b) “Disability” means (i) the Participant is unable to engage in any
substantial gainful activity by reason of any medically determinable physical or
mental impairment that can be expected to result in death or can be expected to
last for a continuous period of not less than 12 months; (ii) the Participant
is, by reason of any medically determinable physical or mental impairment that
can be expected to result in death or can be expected to last for a continuous
period of not less than 12 months, receiving income replacement benefits for a
period of not less than three months under an accident and health plan of the
Company; or (iii) a determination by the Social Security Administration that a
Participant is totally disabled.

 

  (c) “Proscribed Activity” means any of the following:

 

  (i) the Participant’s breach of any written agreement between the Participant
and the Company or any of its Subsidiaries, including any agreement relating to
nondisclosure, noncompetition, nonsolicitation and/or nondisparagement;

 

  (ii) the Participant’s direct or indirect unauthorized use or disclosure of
confidential information or trade secrets of the Company or any Subsidiary,
including, but not limited to, such matters as costs, profits, markets, sales,
products, product lines, key personnel, pricing policies, operational methods,
customers, customer requirements, suppliers, plans for future developments, and
other business affairs and methods and other information not readily available
to the public;

 

  (iii)

the Participant’s direct or indirect engaging or becoming a partner, director,
officer, principal, employee, consultant, investor, creditor or stockholder
in/for any business, proprietorship, association, firm or corporation not owned
or controlled by the Company or its Subsidiaries which is engaged or proposes to
engage in a business competitive directly or indirectly with the business
conducted by the Company or its Subsidiaries in any geographic area where

 

4



--------------------------------------------------------------------------------

  such business of the Company or its Subsidiaries is conducted, provided that
the Participant’s investment in 1% or less of the outstanding capital stock of
any corporation whose stock is listed on a national securities exchange shall
not be treated as a Proscribed Activity;

 

  (iv) the Participant’s direct or indirect, either on the Participant’s own
account or for any person, firm or company, soliciting, interfering with or
inducing, or attempting to induce, any employee of the Company or any of its
Subsidiaries to leave his or her employment or to breach his or her employment
agreement;

 

  (v) the Participant’s direct or indirect taking away, interfering with
relations with, diverting or attempting to divert from the Company or any
Subsidiary any business with any customer of the Company or any Subsidiary,
including (A) any customer that has been solicited or serviced by the Company
within one year prior to the date of termination of Participant’s employment
with the Company and (B) any customer with which the Participant has had contact
or association, or which was under the supervision of Participant, or the
identity of which was learned by the Participant as a result of Participant’s
employment with the Company;

 

  (vi) the Participant’s making of any remarks disparaging the conduct or
character of the Company or any of its Subsidiaries, or their current or former
agents, employees, officers, directors, successors or assigns; or

 

  (vii) the Participant’s failure to cooperate with the Company or any
Subsidiary, for no additional compensation (other than reimbursement of
expenses), in any litigation or administrative proceedings involving any matters
with which the Participant was involved during the Participant’s employment with
the Company or any Subsidiary.

 

  (d) “Proscribed Period” means the period beginning on the date of termination
of Participant’s employment and ending on the later of (A) the one year
anniversary of such termination date or (B) if the Participant is entitled to
severance benefits in the form of salary continuation, the date on which salary
continuation is no longer payable to the Participant.

 

  (e) “Retirement” means termination of employment for any reason (other than
for Cause or by reason of death or Disability) upon or following attainment of
age 55 and completion of 10 years of service, or upon or following attainment of
age 65 without regard to years of service; provided that, Retirement shall not
be deemed to occur unless such termination of service constitutes a separation
from service, as defined by Section 409A of the Code.

 

  11. Other Benefits. No amount accrued or paid under the RSRs shall be deemed
compensation for purposes of computing a Participant’s benefits under any
retirement plan of the Company or its Subsidiaries, nor affect any benefits
under any other benefit plan now or subsequently in effect under which the
availability or amount of benefits is related to the Participant’s level of
compensation.

 

5